Citation Nr: 1104801	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-34 822A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for a left hand disability.

2. Entitlement to service connection for a heart disability.

3. Entitlement to service connection for a bilateral hearing loss 
disability.

4. Entitlement to service connection for flatfeet.

5. Entitlement to service connection for a right knee disability.

6. Entitlement to service connection for a left hip disability.

7. Entitlement to service connection for a right hip injury.

8. Entitlement to service connection for a right hand injury.

9. Entitlement to service connection for a left finger 
disability.

10. Entitlement to service connection for a right shoulder 
disability.


11. Entitlement to service connection for a left shoulder 
disability.

12. Entitlement to service connection for obstructive sleep apnea 
syndrome.

13. Entitlement to an initial rating higher than 10 percent for 
residuals of a fracture of the right malleolus with traumatic 
arthritis.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and S. M. 
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1986 to October 2006, including service in the Persian 
Gulf.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in June 2007 and in May 2008 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

In May 2009, the Veteran appeared at a hearing before a Decision 
Review Officer.  In November 2010, the Veteran appeared at a 
hearing before the undersigned Veterans Law Judge.  Transcripts 
of the hearings are in the Veteran's file.



The Veteran originally filed a separate claim of service 
connection for a right ankle disability apart from the service-
connected residuals of a fracture of the right malleolus with 
traumatic arthritis.  In November 2010, the Veteran testified 
that the assigned rating for the right ankle did not address all 
manifestations of the injury and that he was seeking a higher 
rating, not a separate disability.  Accordingly, the claim is 
limited to the claim for increase and not as a separate claim of 
service connection.

The claims of service connection for bilateral hearing loss, 
flatfeet, and a right knee disability and the claim for increase 
for the right ankle are REMANDED to the RO via the Appeals 
Management Center  in Washington, DC.


FINDINGS OF FACT

1. In November 2010, at a hearing and on the record, the Veteran 
withdrew from the appeal the claims of service connection for a 
left hand disability, a left hip disability, a right hip 
disability, a right hand disability, and a left finger 
disability.

2. A benign heart murmur is not a disability and heart disease is 
not currently shown.

3. A right shoulder disability, a rotator cuff tear, had onset in 
service.

4. A left shoulder disability, subacromial impingement, had onset 
in service.

5. Obstructive sleep apnea syndrome had onset in service.







CONCLUSIONS OF LAW

1. The appeal of the claims of service connection for a left hand 
disability, a left hip disability, a right hip disability, a 
right hand disability, and a left finger disability is withdrawn.  
38 U.S.C.A. §7105(d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 
20.204 (2010).

2. A heart disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.303 (2010).

3. A right shoulder disability, a rotator cuff tear, was incurred 
in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.303 (2010).

4. A left shoulder disability, subacromial impingement, was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.303 (2010).

5. Obstructive sleep apnea was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 
(2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  








Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

On the claims of service connection, the RO provided pre- and 
post-adjudication VCAA notice by letters, dated in December 2006, 
in January 2007, in October 2007, and in April 2009.  The Veteran 
was notified of the evidence needed to substantiate the claims of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or event in service, 
causing injury or disease; and evidence of a relationship between 
the current disability and the injury, disease, or event in 
service.  

Additionally, the Veteran was notified that VA would obtain 
service records, VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records or 
with his authorization VA would obtain any such records on his 
behalf.  The notice included the general provisions for the 
effective date of a claim and the degree of disability 
assignable. 


On the claims of service connection, the content of the VCAA 
notice complied with the specificity requirements of Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent there was pre-adjudication notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the 
claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice the claim was readjudicated, as 
evidenced by the supplemental statement of the case in February 
2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the Veteran's service 
records and VA and private medical records.  The Veteran has not 
identified any additional pertinent records to obtain on his 
behalf.  

The Veteran was afforded VA examinations in January 2007, in 
November 2007, and in May 2009.  The reports of examinations are 
adequate as the reports account for the significant facts of the 
claims and provide an explanation for the opinions stated.   
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been met.  
38 C.F.R. § 3.159(c)(4). 

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claims Withdrawn

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal of a 
substantive appeal may be made by the Veteran and on the record 
at a hearing.  38 C.F.R. § 20.204.

In November 2010, at a hearing before the undersigned Veterans 
Law Judge, and on the record, the Veteran withdrew from his 
appeal the claims of service connection for a left hand 
disability, left hip disability, right hip injury, right hand 
injury, and left finger disability.

As there remains no allegation of error of fact or law for 
appellate consideration, the Board does not have appellate 
jurisdiction to review the claims. 38 U.S.C.A. § 7105.

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 



In a service connection claim, the threshold question is whether 
or not the Veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of present disability, there can 
be no valid claim of service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a 
current disability may be met by evidence of symptomatology at 
the time of filing or at any point during the pendency of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 


When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Heart Disease 

The service treatment records show that in November 1993 the 
Veteran was evaluated for heart murmur, but there was no evidence 
of cardiovascular disease or valvular pathology.  After service 
on VA examination in January 2007, the diagnosis was heart 
murmur, asymptomatic, with no evidence of a heart valve defect.  
In May 2007, a cardiac perfusion study showed was normal with no 
evidence of exercise induced cardiac perfusion defects with a 
borderline low normal left ventricular function.  On VA 
examination in November 2007, the heart had a regular rate and 
rhythm with no murmurs, gallops, rubs, or clicks.  

Analysis

Although a heart murmur was noted in service and after service, 
the heart murmur was described as a benign physiologic pediatric 
flow murmur in service with no evidence of cardiovascular disease 
or valvular pathology.  A physiologic murmur, also known as a 
functional or innocent murmur, is defined as one which is 
generated in the absence of organic cardiac disease.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 706 (31st ed. 2007). 

After service, the heart murmur was described as asymptomatic 
with no evidence of a defective valve and a cardiac study was 
normal.  In the absence of proof of present heart disease, there 
can be no valid claim of service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  .

In other words, heart disease, as distinct from a benign heart 
murmur, has not been shown, either in service or since service.  



While the Veteran associates a heart murmur with a disability, 
the Veteran's statements as a lay person are competent to the 
extent that the statements relate to a matter that can be 
observed and described by a lay person.  

And competency is a legal concept in determining whether lay 
evidence may be considered, in other words, whether the evidence 
is admissible.  Rucker at 74.  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159; Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (lay testimony is competent as to 
symptoms of an injury or illness, which are within the realm of 
one's personal knowledge, personal knowledge is that which comes 
to the witness through the use of the senses; lay testimony is 
competent only so long as it is within the knowledge and personal 
observations of the witness, but lay testimony is not competent 
to prove a particular injury or illness).  

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).

Although the Veteran is competent to describe symptoms, which he 
can sense, that is, observed, heart disease is a not condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of heart disease is therefore medical in nature, that 
is, not capable of lay observation, and competent medical 
evidence is needed to substantiate the claim.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether 
the veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).



Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

Also, the Veteran as a lay person is competent to identify a 
simple medical condition, a contemporaneous medical diagnosis, or 
symptoms that later support a diagnosis by a medical 
professional.   Jandreau at 1377 (Fed. Cir. 2007).  And, the 
Veteran as a lay person is competent to offer an opinion on a 
simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (citing Jandreau)).

As the presence or diagnosis of heart disease cannot be made by 
the Veteran as a lay person based on mere personal observation, 
that is, perceived by visual observation or by any other of the 
senses, heart disease is not a simple medical condition that the 
Veteran is competent to identify.  

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized education, training, or experience 
to offer a diagnosis of heart disease. 

Where, as here, there is a question of the presence or a 
diagnosis of heart disease not capable of lay observation by case 
law, and heard disease is not simple medical condition under 
Jandreau for the reason expressed, to the extent the Veteran's 
statements are offered as proof of the presence of heart disease 
either in service or since service, the Veteran's statements are 
not competent evidence, and the statements are excluded, that is, 
not admissible as evidence and the statements are not to be 
considered as competent evidence favorable to claim.  

As for the Veteran describing a contemporaneous medical 
diagnosis, there is no diagnosis of heart disease in service or 
since service.  As for symptoms described by the Veteran that 
later support a diagnosis by a medical professional, no medical 
professional has attributed a heart murmur to heart disease. 



To the extent the Veteran has expressed the opinion that he has 
heart disease, the Veteran's opinion as a lay person is limited 
to inferences that are rationally based on the Veteran's 
perception and does not require specialized knowledge, education 
training, or experience.   See generally Federal Rules of 
Evidence (Fed.R.Evid.) 701 (opinion testimony by a lay witness is 
limited to inferences which are rationally based on the Veteran's 
perception and does not require specialized knowledge).

Although the Federal Rules of Evidence do not apply to veterans' 
jurisprudence, recourse to the Federal Rules of Evidence is 
appropriate, where the Rules assist in the articulation of the 
Board's reason.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Recourse to the Federal Rules of Evidence is appropriate where 
the Rules assist in articulation of the Board's reasons for 
finding a claim not well grounded.). 

Here the question of the relationship between a heart murmur and 
heart disease is not a simple medical condition as the Veteran as 
a lay person is not competent to diagnose heart disease, based on 
personal observation, so that any inference based on what is not 
personally observable cannot be competent lay evidence.  And it 
is not argued or shown that the Veteran is otherwise qualified 
through specialized education, training, or experience to offer 
an opinion on the relationship between a heart murmur and heart 
disease.

The Veteran is service-connected for hypertension, but in the 
absence of evidence of current heart disease, the Board need not 
reach the question of secondary service connection, that is, 
whether heart disease is caused by or aggravated by 
service-connected hypertension.

As heart disease has not been identified by competent medical 
evidence, service connection is not warranted and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).





Right Shoulder Disability

The service treatment records show that the Veteran was seen in 
March 2006 for complaints of right shoulder pain.  On range of 
motion testing, the Veteran had forward flexion to 175 degrees 
and pain on abduction from 85 to 145 degrees.  
The diagnosis was right shoulder impingement and the Veteran was 
referred for a consultation based on symptoms consistent with a 
right shoulder rotator cuff tendonitis or impingement.

On VA examination in January 2007, the Veteran describe pain in 
the right shoulder for the previous one to two years, 
particularly when he raised his arm above shoulder level.  He was 
currently having pain in both shoulders, aggravated when his arms 
were raised above shoulder level, with no increased symptoms due 
to weather changes.  The diagnosis was shoulder arthralgia 
without evidence of arthritis.

In September 2007, a MRI of the right shoulder showed a partial 
thickness tear of the subscapular tendon and intrasubstance tear 
of the long head of the biceps tendon, an intra-articular with 
associated tear of the corohumeral and superior glenohumeral 
ligament.  There were no osteochondral fractures, but there was a 
type 2 acromion and low apposition of the AC joint producing an 
outlet impingement and subacromial bursitis and rotator cuff 
tendinopathy.

In December 2008, the Veteran was seen by a private physician for 
complaints of bilateral shoulder pain.  It was noted that the 
Veteran was a retired infantryman who had developed pain in his 
right shoulder shortly after service separation, which had since 
been treated with physical therapy, chiropractic adjustments, and 
steroid injections.  On physical examination there was a positive 
impingement sign.  There was also pain with resisted abduction 
and resisted flexion and some weakness.  A MRI showed a rotator 
cuff tear.  The physician associated the right shoulder 
disability to the Veteran's military service based on his pain in 
service and his worsening symptoms since separation.


In October 2008, a private chiropractor reported diagnosis of 
type II acromion with lateral outlet impingement and subacromial 
bursitis in the right shoulder.  The chiropractor expressed the 
opinion that the diagnoses were due to the Veteran's military 
service, which entailed tugging, jarring, shearing, and 
mechanical tension and torsion of the weight of a back pack on 
the shoulders.

Left Shoulder Disability

The service treatment records do not show any complaint, 
treatment, or diagnosis of a left shoulder disability.  The 
Veteran has testified that he began experiencing pain in his left 
shoulder a short time prior to service separation, while on 
leave.  In addition, he submitted a statement from a corpsman who 
treated him in February 2003 for pain in both shoulders, which 
did not resolve.  The corpsman noted that Marines commonly suffer 
from shoulder problems due to carrying heavily weighted packs on 
long marches.

On VA examination in January 2007 the Veteran stated that he had 
pain in both shoulders.  The diagnosis was shoulder arthralgia 
without evidence of arthritis.

On VA examination in November 2007, the Veteran complained of 
numbness and tingling of the left shoulder, beginning about two 
years previously or about the time of his retirement from 
service.  On physical examination, the Veteran had full range of 
motion, but painful abduction starting at 145 degrees and painful 
external rotation starting at 70 degrees.  

In September 2007, a MRI of the shoulder showed a type II 
acromion with low potion of the AC joint producing outlet 
impingement and tendinopathy without a full-thickness tear.  The 
bicipital labral complex was irregular with a tear of the 
coracohumeral and superior glenohumeral ligament, and a tear of 
the long head of the biceps tendon.  The diagnoses were a partial 
tear of the long head of the biceps, coracohumeral and superior 
glenohumeral ligaments with subjective numbness tingling of the 
left shoulder, left arm, and fingers.

In December 2008, the Veteran was seen by his private physician 
for complaints of bilateral shoulder pain.  On physical 
examination there was a positive impingement sign with restricted 
internal rotation and pain with motion and resisted motion.  The 
diagnoses were subacromial impingement by MRI with restricted 
motion, rotator cuff disorder, and rotator cuff syndrome.  It was 
noted that the findings were clearly related to the Veteran's 
military service based on his pain in service and his worsening 
symptoms since separation.

Analysis 

The evidence shows that the Veteran was treated in service for 
impingement and rotator cuff tendonitis of the right shoulder.  
He currently has a diagnosis of a right rotator cuff tear with 
evidence of complaints and treatment beginning within a short 
time after service.  The Veteran has testified that his pain has 
been consistent since onset in service.  The Board finds the 
Veteran is competent to describe pain, which is perceived through 
the senses, and his statements are credible.  

Also a private health-care provider and a private chiropractor 
have both offered opinions relating the right shoulder disability 
to service, particularly the conditions related to the Veteran's 
duties as an infantryman.  There is no evidence to the contrary.  
Therefore, the criteria for service connection of a right 
shoulder disability, rotator cuff tear by MRI, are met.

The Veteran testified that he began experiencing left shoulder 
pain in service shortly before separation, and this is supported 
by the diagnosis of arthralgia in both shoulders on VA 
examination in January 2007.  The Veteran has stated that his 
pain has been consistent or gotten worse since onset in service 
and, as noted above, the Veteran is competent to describe pain 
and his statements are credibility.  The Veteran's private 
physician has related the current left shoulder subacromial 
impingement by MRI to service, particularly the conditions of his 
duties of an infantryman.  

Therefore, the criteria for service connection of a left shoulder 
disability, subacromial impingement by MRI, are met.

Obstructive Sleep Apnea

The service treatment records are silent as to any complaint, 
treatment, or diagnosis of sleep apnea.

The Veteran has submitted several lay statements from his wife, 
ex-wife, son, and several former comrades attesting to his long 
history of snoring and occasional breathing disruption in his 
sleep.  In addition, the Veteran and his wife testified at 
hearing that he has experienced sleep disruption, snoring, and 
choking in his sleep for several years.  The Veteran testified 
that, although he had experienced symptoms for years, he had 
never heard of sleep apnea until he was told about it by another 
service member around the time of his service separation.  He 
stated that he had sought sleep testing to confirm the diagnosis 
both in the military and through VA, but because of his terminal 
leave status and a backlog of patients, he was not scheduled for 
a sleep study until July 2007.

In October 2008, the Veteran's treating physician stated that 
while the first medical evaluation of sleep disorder did not come 
until July 2007, it was very likely that it was present in 
service but was simply not documented.

On VA examination in May 2009, the VA examiner noted that a sleep 
study in July 2007 diagnosed obstructive sleep apnea.  The VA 
examiner expressed the opinion that it was more likely than not 
that the Veteran's obstructive sleep apnea had its onset in 
service although the diagnosis came some months after his 
retirement, because sleep apnea does not develop acutely.

Analysis 

Although there is no evidence that obstructive sleep apnea 
syndrome was diagnosed or treated during service, there is lay 
evidence that symptoms of sleep apnea were present during 
service.  The Veteran and other lay witnesses are competent to 
describe that which they had observed, such as the Veteran's 
sleep disruption, choking in his sleep, and snoring.  

In addition, a private physician and a VA examiner expressed the 
opinion that the currently diagnosed obstructive sleep apnea 
syndrome had onset in service.  Therefore, the criteria for 
service connection have been met. 


ORDER

The appeal of the claims of service connection for a left hand 
disability, a left hip disability, a right hip injury, a right 
hand injury, and a left finger disability is dismissed.

Service connection for a heart disability is denied.

Service connection for right shoulder disability, a rotator cuff 
tear, is granted.

Service connection for left shoulder disability, subacromial 
impingement, is granted.

Service connection for obstructive sleep apnea is granted.


REMAND

On the claim of service connection for a bilateral hearing loss 
disability, the claim was denied because a hearing loss 
disability under 38 C.F.R. § 3.385 was not shown on VA 
audiometric testing in February 2007.  In November 2010, the 
Veteran testified that his hearing had worsened since he was last 
examined by VA in 2007. As the evidence of record is insufficient 
to decide the claim, further development under the duty to assist 
is needed. 





On the claim of service connection for flatfeet, the record shows 
that flatfeet were noted on entrance examination in July 1985.  
As the evidence of record is insufficient to decide the claim 
based on aggravation of a pre-existing condition, further 
development under the duty to assist is needed 

On the claim of service connection for a right knee disability, 
in November 2010, the Veteran identified private medical records 
pertinent to the record, which have not been obtained. 

On the claim for increase for the right ankle disability, in 
November 2010, the Veteran testified that his ankle disability is 
worse.  A reexamination is needed to verify the current severity 
of the disability.  38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf the 
records of J.M. Dickason, MD, before and 
since July 2010. 

2. Afford the Veteran a VA audiometric 
examination to determine:

a).  Whether the Veteran currently has a 
bilateral hearing loss disability under 
38 C.F.R. § 3.385 and, if so, 

b).  Whether a bilateral hearing loss 
disability is at more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation is related to service.


The Veteran's file should be made 
available to the examiner. 

3.  Afford the Veteran a VA examination to 
determine whether the pre-existing 
flatfeet were either aggravated by service 
or aggravated by the service-connected 
disabilities, namely, mechanical low back 
pain, retropatellar pain syndrome of the 
left knee, and residuals of a fracture of 
the right ankle. 

In formulating an opinion, the VA examiner 
is asked to consider that the term 
"aggravation" means a permanent increase 
in severity, that is, an irreversible 
worsening of the underlying condition not 
due to the natural progress as contrasted 
to a worsening of symptoms. 

The Veteran's file should be made 
available to the examiner. 

4.  Afford the Veteran a VA examination to 
determine:

a).  Whether the Veteran currently has a 
right knee disability and, if so, 










b).  Whether the right knee disability is 
at more likely than not (probability 
greater than 50 percent), at least as 
likely as not (probability of 50 percent), 
less likely than not (probability less 
than 50 percent), or an opinion is not 
possible without resort to speculation is 
related to service or the right knee 
disability is secondary, that is, either 
caused by or aggravated by  the 
service-connected disabilities, namely, 
mechanical low back pain, retropatellar 
pain syndrome of the left knee, and 
residuals of a fracture of the right 
ankle. 

In formulating an opinion, the VA examiner 
is asked to consider that the term 
"aggravation" means a permanent increase 
in severity, that is, an irreversible 
worsening of the underlying condition not 
due to the natural progress as contrasted 
to a worsening of symptoms. 

The Veteran's file should be made 
available to the examiner.

5.  Afford the Veteran a VA examination to 
determine the current level of right ankle 
impairment.  

The examiner is asked to describe range of 
motion of the right ankle in dorsiflexion 
and in plantar flexion.

The examiner is asked to describe any 
additional limitation of motion, 
considering functional loss due to 
instability, pain, weakness, fatigability, 
painful motion, including during flare-ups 
or with repetitive use, if feasible, in 
terms of degrees of additional limitation 
of motion.

The Veteran's file should be made 
available to the examiner.

6.  On completion of the above, the claims 
should be adjudicated.  If any claim is 
denied, then provide the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


